Case 2:21-cv-02303-PA-AFM Document 9 Filed 03/16/21 Page 1 of 1 Page ID #:44


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10   MIGHTY ENTERPRISES, INC.,                      Case No. CV 21-2303 PA (AFMx)
11                        Plaintiff,                JUDGMENT OF DISMISSAL
12
            v.
13
     SHE HONG INDUSTRIAL CO. LTD;
14   WISDOM PRECISION MACHINING
     TRADING CO. LTD.; ANDREW
15   CHEN; ZHIYO CHEN; SEAWAY
16   MACHINE TOOL CO. INC.;
     GEROTECH, INC.; CLEAN POWER
17   TECHNOLOGIES CORPORATION;
     QUALITY MACHINERY SYSTEMS,
18   INC.; FERRO TECHNIQUE LTD.; and
     DOES 1 through 100,
19
20                        Defendants.

21
22          In accordance with the Court’s March 16, 2021 Minute Order dismissing the action

23   filed by plaintiff MIGHTY ENTERPRISES, INC. (“Plaintiff”) for lack of subject matter

24   jurisdiction, it is HEREBY ORDERED, ADJUDGED, AND DECREED that the action filed

25   by Plaintiff is dismissed without prejudice.

26
27    DATED: March 16, 2021                          ___________________________________
                                                                Percy Anderson
28                                                     UNITED STATES DISTRICT JUDGE
